DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/27/2021, and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 06/09/2021.  These drawings are considered by examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment filed on 06/09/2021.

Terminal Disclaimer
5.	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 25-26, 29-35, 38-42 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2, and 5-10 of Patent No. 11,071,031.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 05/27/2016 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method, implemented by a Network Entity (NE), comprising: receiving, by the NE from a Wireless Transmit/Receive Unit (WTRU), a Service Request (SR) to change the WTRU to connected mode; therefore, the claims are obviousness-type by the claims in U.S Patent No. 11,071,031 (See In re Goodman).
It is important to note that claimed features recited in claims 1-2, and 5-10 of U.S. Patent No. 11,071,031 are more specific than claimed features recited in claims 25-26, 29-35, 38-42 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No 11,071,031.
Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel; 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
Dependent claims 26-33, 35-42 depend either directly or indirectly upon independent claims 1 and 10 of patent applications 11,071,031 is also rejected at least for the same reasons discussed above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2016/0073314), hereinafter “Yang”, in view of Diachina et al (US 2014/0051443), hereinafter “Diachina“.
Regarding claim 25, Yang teaches a method, implemented by a Network Entity (NE) (Figure 1), comprising: 
receiving, by the NE from a Wireless Transmit/Receive Unit (WTRU) (Figure 1), a Service Request (SR) to change the WTRU to connected mode (pars [0036-0037] [0041-0044] teach a feature that enables multimode user equipments (UEs)); 
sending, by the NE to the WTRU, information indicating (1) a new or a changed type of network portion associated with a service to serve the WTRU (pars [0036-0037] [0041-0044] teach the switched type of service); (2) one or more candidate network portions associated with the service and (3) that one or more candidate network portions that are associated with the service are rejected (pars [0041-0044] teach extend the service request such as the received connection release message does not include the redirection information, see Figure 5, and prescriptions);  
sending, by the NE, a Connection Release message (pars [0041] [0048] teach a Connection Release message); and 
receiving, by the NE, a registration request, wherein the registration request includes information indicating a request for a first network portion associated with the service to serve the WTRU, on condition that the first network portion is not rejected.
Yang does not explicitly teach assembling an announcement comprising a current location of the mobile subscriber in relation to the defined zone.
Diachina, in the same field of endeavor, teaches receiving, by the NE, a registration request (pars [0008-0010] teach the registration procedure associated with the service), wherein the registration request includes information indicating a request for a first network portion associated with the service to serve the WTRU (pars [0008-0010] teach the registration procedure associated with the service), on condition that the first network portion is not rejected (pars [0013] [0038] [0157] teach the message including preferred mobile network information to permit the target cell radio network node to direct the third message to a core network node operated by one of the mobile network operators identifiable based on the preferred mobile network information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Yang to Diachina, in order to enhance the radio communications involving different radio access technologies that allow to access and share the services in a mobile communication network (as suggested by Diachina in paragraphs [0002-0003]).

Regarding claims 26 and 35, the combination of Yang and Diachina teach the method of claims 25, 34, Yang further teaches comprising sending, by the NE (pars [0045-0047] teach MME, eNodeB, reads on NE), a paging message prior to sending the information (pars [0036-0038] [0041] teach the paging message).  

Regarding claims 27 and 36, the combination of Yang and Diachina teach the method of claims 25, 34, Yang further teaches comprising: sending, by the NE, a value for a timer (pars [0041-0042] teach the timer).  

Regarding claims 28 and 37, the combination of Yang and Diachina teach the method of claims 25, 34, Yang does not explicitly teach wherein the registration request is a non- access stratum (NAS) message.  
Diachina, in the same field of endeavor, teaches wherein the registration request is a non- access stratum (NAS) message (pars [0093-0095] [0103-0106] teach a non- access stratum (NAS) message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Yang to Diachina, in order to enhance the radio communications involving different radio access technologies that allow to access and share the services in a mobile communication network (as suggested by Diachina in paragraphs [0002-0003]).

Regarding claims 29 and 39, the combination of Yang and Diachina teach the method of claims 25, 34, Yang does not explicitly teach wherein: the new or changed type of network portion associated with the service to serve the WTRU is sent in a command, and the command is a non-access stratum (NAS) message.  
Diachina, in the same field of endeavor, teaches wherein: the new or changed type of network portion associated with the service to serve the WTRU is sent in a command, and the command is a non-access stratum (NAS) message (pars [0100-0106] teach the command is a non-access stratum (NAS) message).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Yang to Diachina, in order to enhance the radio communications involving different radio access technologies that allow to access and share the services in a mobile communication network (as suggested by Diachina in paragraphs [0002-0003]).

Regarding claims 30 and 40, the combination of Yang and Diachina teach the method of claims 25, 34, Yang does not explicitly teach wherein the information included in the registration request indicates that a registration is to be completed.  
Diachina, in the same field of endeavor, teaches wherein the information included in the registration request indicates that a registration is to be completed (pars [0110] [0090-0097] teach the registration request process).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Yang to Diachina, in order to enhance the radio communications involving different radio access technologies that allow to access and share the services in a mobile communication network (as suggested by Diachina in paragraphs [0002-0003]).

Regarding claims 31 and 38, the combination of Yang and Diachina teach the method of claims 25, 34, Yang further teaches wherein: the sending of the Connection Release message includes sending a value for a backoff timer (pars [0041-0044] teach the timer); and Docket No. 2015P00469 USO2 the Connection Release message indicates release of a connection with a previous network portion (pars [0041-0044]).  

Regarding claims 32 and 41, the combination of Yang and Diachina teach the method of claims 29, 39, Yang further teaches comprising: sending, by the NE with the command, timing information indicating a time to redirect to the first network portion to serve the WTRU (pars [0027] [0048-0050] teach the timing information to serve the user).  

Regarding claims 33 and 42, the combination of Yang and Diachina teach the method of claims 25, 34, Yang does not explicitly teach wherein the registration request includes an indication of a request for a second, different network portion associated with the service to serve the WTRU, on condition that the first network portion is rejected.
Diachina, in the same field of endeavor, teaches wherein the registration request includes an indication of a request for a second, different network portion associated with the service to serve the WTRU, on condition that the first network portion is rejected (pars [0050] [0090-0010] teach the rejected the service request).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Yang to Diachina, in order to enhance the radio communications involving different radio access technologies that allow to access and share the services in a mobile communication network (as suggested by Diachina in paragraphs [0002-0003]).

Regarding to claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 25. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641